DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-10-2021 has been entered. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However, new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-17, 19 and 20 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/045558 A1 hereinafter Zhang in view of U.S. Pre-Grant Publication No. 2011/0065001 hereinafter Pereira, “Fan et al., PEDOT Encapsulated FeOF nanorod Cathodes for High Energy Lithium-Ion Batteries, Nano Letters, 15, 11, 9 October 2015, pages 7650-7656” hereinafter Fan and U.S. Pre-Grant Publication No. 2005/0034993 hereinafter Gozdz. 
Regarding Claims 1, 5, 14 and 18, Zhang teaches a composite electrode and a method of manufacturing the composite electrode, the composite electrode comprising: a plurality of ferric oxyfluoride (FeOF) nanoparticles bonded to graphene sheets (paragraphs 4-6, 11-12 [i.e. plurality of FeOF nanoparticles anchored to the graphene sheets]), wherein the method comprises preparing a solution including iron fluoride and graphene oxide in a solvent, and heating the solution to reduce the graphene oxide to graphene and form the composite electrode material (paragraphs 7, 11-12). 
Zhang teaches a composite electrode and a method of manufacturing the composite electrode, wherein the method comprises preparing a solution of iron fluoride and graphene oxide in a solvent but does not specify that the iron fluoride is FeSiF6. 
However, Pereira teaches a composite electrode and a method of manufacturing the composite electrode, wherein the method comprises preparing a solution including FeSiF6 and the carbon material in a solvent, and heating the solution to form the composite electrode material (paragraphs 54-55, 65, 72-79). Therefore, it would have been obvious to one of 
The combination does not specifically disclose a polymer coating formed on the iron fluoride electrode active material, however, Fan teaches that the FeOF cathode electrode material can be coated with a conductive polymer film and such electrode material delivers improved capacity and energy density  in the lithium battery (see Abstract).
Gozdz further teaches that such conductive polymer coating layer for the cathode material includes polyanilines, polypyroles and polythiophenes (paragraphs 13, 48). 
 Therefore, it would have been obvious to one of ordinary skill in the art to form a conductive polymer coating layer such as polyaniline on the surface of the FeOF nanoparticles in the electrode material before the effective filing date of the claimed invention because Gozdz discloses that such modification can improve electronic conductivity of the electrode material (paragraphs 7-8). 

Claims 2-4, 7-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Pereira, Fan and Gozdz as applied above, and further in view of U.S. Pre-Grant Publication No. 2011/0121240 hereinafter Amine.
The combination of Zhang, Pereira, Fan and Gozdz is described above and incorporated herein.
Regarding Claims 2 and 3, the combination does not specifically disclose the weight percentage of the graphene sheets in the composite electrode material, however, Amine 
Regarding Claim 4, the combination teaches that the graphene sheet is functionalized with at least one functional group selected from sulfonate and amine (paragraph 33 of Amine). 
Regarding Claims 7-10, the combination teaches a composite electrode that comprises a conductive polymer coated FeOF electrode material having rutile structures and oxygen-rich shell, and bonded to graphene sheets (see combination described above), as such the composite electrode is expected to have similar properties or characteristics (see MPEP 2112).  MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Because the structure or composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 

Regarding Claims 12-13, the combination teaches a battery comprising the composite electrode described above and configured for use in a portable electronic device or an energy storage device (paragraphs 3-4 of Pereira). 
Regarding Claims 15-17 and 19-20, the combination teaches that method includes a heating step at a temperature of 80 - 250 oC, the solvent is selected from water, methanol, ethanol, N-Methyl-2-pyrrolidone (NMP), a drying step, a reducing step, polymerizing the monomer to form a coating film, and functionalized graphene (see Example of Zhang and Fabrication Method of the combination as described above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OSEI K AMPONSAH/Primary Examiner, Art Unit 1729